Reynolds, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which determined that claimant voluntarily left his employment without good cause. The board has determined that the change in the terms of claimant’s employment was not so substantial as to furnish good cause for claimant to terminate his employment. This decision is factual and thus if the board’s decision is based on substantial evidence, it must be affirmed (Matter of Emple [Catherwood], 29 A D 2d 711). We cannot say as a matter of law that the board could not find on the instant record that claimant’s primary reason for leaving employment was the assignment of additional accounting work, that such assignment did not constitute a substantial change in employment, that claimant’s estimate as to the increased cost because of the change in employment conditions was “ not borne out by the facts ”, and that any increase in cost present could not be deemed to be substantial. We thus find no basis to disturb the board’s determination and, accordingly, it must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.